DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election with traverse of claims 1-24 and 31-38 in the reply filed on 05/03/2022 is acknowledged. The traversal is on the grounds that the control system of claims 25-30, according to the claim language, cannot be used to practice the materially different process of transmitting general route planning information. This is not found persuasive because while the control system of claims 25-30 may be “configured” for transmitting a specific type of information, the control system can still be used to transmit other types of information, such as general route planning information.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 6 and 31 are objected to because of the following informalities:  
In claim 6, lines 8-9, the phrase “receives plurality of indications” should be changed to “receives a plurality of indications”.  
In claim 31, a period needs to be placed at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-14, 16-20 and 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kernwein (US 2009/0216395 A1).
Referring to Claim 1: Kernwein discloses a method comprising: 
wirelessly communicating an indication of whether a route (R) crossing (12) is clear for passage of a vehicle through the route crossing, the indication communicated from at least one wireless portable transmitter (46) positioned proximate the route crossing to a wireless vehicle receiver of the vehicle (TR) via a wireless wayside (30); and 
receiving the indication by the vehicle receiver from the at least one portable transmitter and via the wayside transceiver (Para. [0047]) (Fig. 5). 

Referring to Claim 2: Kernwein discloses a method, further comprising: 
receiving an input (24) related to the indication from an operator (“flagger”) of the at least one wireless portable transmitter (46) prior to wirelessly communicating the indication from the at least one wireless portable transmitter (Para. [0047]) (Fig. 5). 

Referring to Claim 3: Kernwein discloses a method, further comprising: 
determining whether the vehicle (TR) can safely travel through the route crossing (12) using a vehicle controller based on the indication received by the vehicle receiver from the at least one wireless portable transmitter (46) (Para. [0048]) (Fig. 5).

Referring to Claim 4: Kernwein discloses a method, further comprising: 
operating the vehicle (TR) based on determining whether the vehicle can safely travel through the route crossing (12) (Para. [0048]) (Fig. 5). 

Referring to Claim 6: Kernwein discloses a method, wherein
the at least one wireless portable transmitter (46) includes a plurality of portable transmitters (Para. [0046]) (Fig. 5); and further comprising: 
wirelessly communicating a plurality of indications (24) from the plurality of portable transmitters, the plurality of indications indicating whether the route crossing (12) is clear for passage of the vehicle (TR) through the route crossing, wherein each of the indications is unique to and wirelessly communicated by a different one of the portable transmitters, the vehicle receiver receives plurality of indications (Para. [0047]) (Fig. 5); 
determining that the plurality of indications received by the vehicle receiver is wirelessly communicated by the plurality of portable transmitters (Para. [0048]); 
determining whether it is safe to for the vehicle to travel through the route crossing based on the plurality of indications received by the vehicle receiver from the plurality of portable transmitters (Para. [0048]); and 
operating the vehicle to travel through the route crossing at a rated route speed (Para. [0048]).
 
Referring to Claim 10: Kernwein discloses a method, wherein the indication (24) is based on a manual input to a contact of the portable transmitter (46) (Para. [0047] and [0049]). 

Referring to Claim 11: Kernwein discloses a method, further comprising: 
controlling a speed of the vehicle (TR) through the route crossing (12) based on coordinates (provided via GPS positioning system 14) (Para. [0024]) of the vehicle locomotive and the wayside transceiver (30) used to track movement of the vehicle toward the wayside transceiver (Para. [0038]). 

Referring to Claim 12: Kernwein discloses a method comprising: 
wirelessly transmitting, by each of one or more wireless transmitters (46) positioned proximate a route crossing (12), data (24) that the route crossing is clear or not clear for passage of a vehicle (TR) through the route crossing (Para. [0047]) (Fig. 5); 
receiving, by a wireless receiver (32) of the vehicle (Fig. 2), the data that is wirelessly transmitted (Para. [0047]) (Fig. 5); 
determining, by a controller of the vehicle based on the data that is received, whether the vehicle is safe to travel through the route crossing (Para. [0048]); and 
controlling the vehicle to travel through the route crossing responsive to determining that it is safe for the vehicle to travel through the route crossing, or not travel through the route crossing responsive to determining that it is not safe for the vehicle to travel through the route crossing (Para. [0038]). 

Referring to Claim 13: Kernwein discloses a method, wherein the data (24) includes an indication of a presence of an operator (“flagger”) of the one or more wireless transmitters (46) (Para. [0047]) (Fig. 5). 

Referring to Claim 14: Kernwein discloses a method, wherein the vehicle (TR) is controlled to travel through the route crossing (12) at a rated speed responsive to the wireless receiver of the vehicle receiving the data (24) from at least two of the one or more wireless transmitters (46) positioned proximate the route crossing (Para. [0006] and [0046]). 

Referring to Claim 16: Kernwein discloses a method, wherein the vehicle (TR) is controlled to travel through the route crossing (12) at slower than a rated speed responsive to the wireless receiver of the vehicle receiving the data (24) from only one of the one or more wireless transmitters (46) positioned proximate the route crossing (Para. [0006] and [0038]) (Fig. 5). 

Referring to Claim 17: Kernwein discloses a method, wherein the vehicle (TR) traveling through the route crossing (12) at slower than the rated speed includes the vehicle traveling through the route crossing at no faster than twenty-five kilometers per hour (“15 mph” equivalent to 24.14 kilometers per hour) (Para. [0006]). 

Referring to Claim 18: Kernwein discloses a method, further comprising: receiving input related to the data (24) via one or more contacts of the one or more wireless transmitters (46) (“e.g., radio frequency transmissions, voice communication, radio communication, input of visual determinations, rail transmissions, etc.”, Para. [0033]) (“perhaps via handheld radio”, Para. [0039]) (“data may be provided either manually or automatically . . . over a network, e.g., the Internet”, Para. [0049]).
	A handheld radio communication, an input of visual determination, or manually entered data transmitted over a network may be reasonably interpreted as “contacts.”

Referring to Claim 19: Kernwein discloses a method, wherein the data (24) is wirelessly transmitted from the one or more wireless transmitters (46) to the wireless receiver (32) via a wireless wayside transceiver (30) (Figs. 2 and 5). 

Referring to Claim 20: Kernwein discloses a method, wherein the data (24) is transmitted via the wayside transceiver (30) that is positioned proximate the route crossing (12) (Para. [0047]) (Fig. 5).
 
Referring to Claim 31: Kernwein discloses a method, comprising controlling a locomotive (TR) to safely approach and travel through a railroad crossing (12) based on input received about one or more of: 
a first state of functioning of safety devices (46) present at the railroad crossing (Para. [0046]) (Fig. 5); 
a second state of functioning of early warning devices (44) present at the railroad crossing (Para. [0046]) (Fig. 5); 
a state of health of the railroad crossing (e.g., failure of crossing gates but appropriate flaggers implemented) (Para. [0046]) (Fig. 5); or 
a state of traffic flow across the railroad crossing (e.g., if appropriate primary or secondary safety devices have been implemented, then the state of traffic flow is stopped) (Para. [0046]) (Fig. 5).

Referring to Claim 32: Kernwein discloses a method, further comprising: 
providing the input (24) directly to the locomotive (TR) via one or more remote devices (46) triggered by human input (Para. [0047]) (Fig. 5). 

Referring to Claim 33: Kernwein discloses a method, further comprising: 
providing the input (24) indirectly to the locomotive (TR) via a communication link (30) disposed proximate the railroad crossing (12) (Para. [0047]) (Fig. 5). 

Referring to Claim 34: Kernwein discloses a method, further comprising: 
determining an allowed speed (“e.g., 15 mph”) for the locomotive (TR) based on the input (24) (Para. [0006] and [0038]) (Fig. 5). 

Referring to Claim 35: Kernwein discloses a method, further comprising: 
adjusting a speed of the locomotive from a current speed to the allowed speed (“e.g., 15 mph”) (Para. [0006] and [0038]) (Fig. 5). 
Referring to Claim 36: Kernwein discloses a method, further comprising: 
interrogating a second remote device (30) from a first remote device (34) to provide the input (24) (Para. [0033] and [0047]) (Figs. 2 and 5). 

Referring to Claim 37: Kernwein discloses a method, further comprising: 
delivering the input (24) from the first remote device (34) directly to the locomotive (TR) or indirectly to the locomotive via the second remote device (30) (Para. [0033] and [0047]) (Figs. 2 and 5). 

Referring to Claim 38: Kernwein discloses a method, further comprising: 
adjusting a speed of the locomotive (TR) such that the locomotive does not travel across the railroad crossing (12) (Para. [0006] and [0038]) (Fig. 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kernwein.
Referring to Claim 5: Kernwein teaches a method, wherein 
the at least one wireless portable transmitter (46) consists of a 
determining whether the indication (24) received by the vehicle (TR) receiver is wirelessly communicated by the 
determining that it is safe for the vehicle to travel through the route crossing (12) based on the indication received by the vehicle receiver wirelessly communicated by the 
operating the vehicle to travel through the route crossing at less than a rated speed (Para. [0006] and [0038]). 
	Kernwein does not specifically teach determining whether the indication is received from a “single” portable transmitter. Rather, Kernwein teaches using two flaggers (46), as seen in Fig. 5. However, Kernwein teaches that “when such a flagging arrangement is in place for both sides of the crossing, the train may operate and proceed through the grade crossing at a normal speed. However, if flagging is only available for one side of the crossing (or on neither side), the train is only permitted to move through the grade crossing at a restricted speed, e.g., 15 mph,” (emphasis added) (Para. [0006]), and Kernwein further teaches that “the feature data 24 regarding the implementation of the secondary implemented safety action 46 is also dynamically provided to the train TR, either directly or through the central system 34, for population or updating of the database 16. As the computer 18 queries the track data 22 and feature data 24 from the database 16, it is capable of engaging in various actions, e.g., slowing the train TR, braking the train TR, warning the operator, etc., based upon the feature data 24 for the upcoming feature 12.” (emphasis added) (Para. [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kernwein to use a single flagger having a single portable transmitter, when only one flagger is available, and to identify the single flagger via the feature data (24) for the upcoming crossing (12) in order to slow the train (TR) to the restricted speed (15 mph) and maintain safety when only a single flagger is available. Further, it has been held that omission of an essential element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.

Claims 7-9 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kernwein in view of EP 2946982 (“Bartek”).
Referring to Claims 7 and 22: Kernwein does not specifically teach that the at least one portable transmitter comprises a wireless portable transceiver that receives a second indication of vehicle proximity and notifies the user. However, Bartek teaches an improved safety system for railroad personnel, wherein the at least one portable transmitter (34) comprises a wireless portable transceiver that receives a second indication that the vehicle (10) has moved within a predetermined distance of the wayside transceiver (18) and generates a human detectable notification in response (Col. 3, lines 26-34) (Figs. 1 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kernwein to use a wireless portable transceiver that notifies the user of vehicle proximity, as taught by Bartek, in order to keep workers safe.

Referring to Claims 8 and 23: Kernwein does not specifically teach generating a human detectable notification at the portable transmitter. However, Bartek teaches an improved safety system for railroad personnel, wherein the human detectable notification (40) is generated by one or more of a light (120), a vibrator, or an audio transducer, the human detectable notification including one or more of the light illuminating, the vibrator vibrating, or the audio transducer generating an audible sound (Col. 3, lines 26-34 and 41-46) (Figs. 1 and 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kernwein to use a wireless portable transceiver that notifies the user of vehicle proximity using an audible and visible alarm, as taught by Bartek, in order to keep workers safe.

Referring to Claim 9: Kernwein further teaches a method, wherein an indication is generated by the vehicle controller (28) or a wayside controller (34) coupled to the wayside transceiver (30) based on coordinates (20) of the vehicle (TR) (Para. [0024]), the wayside transceiver (30) accessible by the vehicle controller (28) or the wayside controller (34) and used by the vehicle controller or the wayside controller to track movement of the vehicle toward the wayside transceiver (Para. [0027], [0029] and [0030]) (Fig. 2). 

Referring to Claim 24: Kernwein does not teach that the second wirelessly transmitted data is based on a distance between the vehicle and the route crossing. However, Bartek teaches sending the train proximity alert based on the train being in the vicinity of the detector (18) (Col. 3, lines 19-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kernwein to use a wireless portable transceiver that notifies the user when a train is in the vicinity, as taught by Bartek, in order to keep workers safe.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kernwein in view of Denny et al. (US 2017/0320507 A1).
Referring to Claim 15: Kernwein does not specifically teach that each of the one or more wireless transmitters includes a unique identifier, and the data transmitted by each of the one or more wireless transmitters includes the unique identifier. However, Denny teaches a roadway worker safety system and methods of warning, wherein each of the one or more wireless transmitters (115, 116, 117) (Fig. 1) includes a unique identifier (Para. [0049]), and the data transmitted by each of the one or more wireless transmitters includes the unique identifier (Para. [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Kernwein to include a unique identifier on each worker’s personal device, as taught by Denny, in order to give the train operator additional information regarding the workers in the area and enhance the overall safety of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617